Hill, C. J.
In December, 1906, the board of commissioners of roads and revenues for Floyd county elected B. as a ferryman for the year 1907, at a stipulated salary per month, subject to his furnishing a satisfactory bond1. In January, 1907, the board declined to approve the bond furnished by B., notified him of that fact, and revoked his appointment, on the ground that he was physically disqualified from holding the position, because subject to sudden attacks of unconsciousness. Held, that the county was not liable for breach of the contract, irrespective of whether the contract was a valid obligation of the county under §343 of the Political Code, or whether the bond was properly disapproved.

Judgment reversed.

Certiorari; from Floyd superior court — Judge Wriglrt. July-21, 1909.
Submitted December 2, 1909.
Decided February 10, 1910.
W. B. Shaw, for plaintiff in error. M, B. Eubanks, contra.